DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Applicant’s arguments with respect to claim 8 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Because applicants’ amendment required the shift in grounds of rejection, this action is hereby made FINAL. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Katkar (U.S. Patent No. 9,331,043) in view of Chang (U.S. Patent Application Publciation No. 2014/0097534).
 

Regarding clam 8.    
Katkar discloses: Fig. 3.  A package structure, comprising:
a first substrate(20), comprising a first wiring(20 being PCB w wiring, col. 3, lines 40-50) and at least one first contact(50), wherein the at least one first contact is electrically connected to the first wiring((20 being PCB w wiring, col. 3, lines 40-50, 50 connected thereto));
a second substrate(30), comprising a second wiring(30 being PCB w wiring, col. 3, lines 40-50) and at least one second contact(40), wherein the at least one second contact is electrically connected to the second wiring(30 being PCB w wiring, col. 3, lines 40-60); and
a third contact(51), located between the first contact(50) and the second contact(40); and
a fourth contact(102), located between the first substrate(20) and the second substrate(30),
wherein the third contact(51) at least partially physically contacts with the first contact(50) and the second contact(40),

the first substrate and the second substrate are electrically connected with each other at least through the first contact, the second contact, and the third contact. (Col. 4, lines 10-30, interconnects connecting substrates 20 and 30 electrically).
Katkar does not discloses: 
wherein the third contact is composed of a material different from each of a material forming the first contact, a material forming the second contact, and a material forming the fourth contact
in related art, Chang discloses: 
wherein the third contact is composed of a material different from each of a material forming the first contact, a material forming the second contact, and a material forming the fourth contact (See abstract and [0044], disclosing that fabrication of the interconnects using the disclosed method and material resulting in the structure shown in fig 2c, of fist solder metal 202, second solder metal 204 and second intermediate phase 240.  Chang discloses that the recited features provide the benefit of filling defects generated during the formation of the first and second solder layers 202 and 204 (which can be made of copper), and improving mechanical strength, and improving ductility and improved heat conductivity leading to a longer lifespan of the 

Regarding clam 9.
Katkar discloses: Fig. 3.
     The package structure according to claim 8, wherein the third contact is composed of a low-temperature bonding metal.(51, see col. 5, lines 30-50)

Regarding clam 11.   Katkar discloses: Fig. 3.  The package structure according to claim 8, further comprising a sealant (sealant 101)disposed between the first substrate and the second substrate..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Katkar (U.S. Patent No. 9,331,043) in view of Chang (U.S. Patent Application Publication No. 2014/0097534) further in view of Chen (U.S. Patent Application Publication No. 2014/0090880).


Regarding clam 10.    Katkar discloses all o the features of claim 9. 
Katkar does not discloses: 
 The package structure according to claim 9, wherein the low-temperature bonding metal comprises twinned-Cu, twimied-Ag, an indium-tin (Sn-In) alloy, a tin-bismuth (Sn-Bi) alloy, porous gold or a combination thereof.(col. 5, lines 30-50)
In related art, Chen discloses: 
The package structure according to claim 9, wherein the low-temperature bonding metal comprises twinned-Cu, twimied-Ag, an indium-tin (Sn-In) alloy, a tin-bismuth (Sn-Bi) alloy, porous gold or a combination thereof.(See abstact), dislosing that the twinned CU provides the benefit of making  a good low temperature solder joint. As such, the features of claim 10 would have been obvious, to modify Katkar in view of Chen, to obtain a good solder joint at a low temp as taught by Chen. 
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898